       Case 1:17-cv-04327-LLS-RWL Document 143 Filed 05/29/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                             5/29/2020
MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE, LLC a/k/a
COOPER SQUARE VENTURES,
LLC, NDAP, LLC and CHANNELREPLY,                                  1:17 Civ.4327 ( LLS)

                                            Plaintiffs,

                 -against-

DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKSII GLUKHAREV and
CHANNEL REPLY, INC.,
                                             Defendants.
-------------------------------------------------------------X

DAVID GITMAN, individually, and on behalf of
COOPER SQUARE VENTURES, LLC, and
NDAP, LLC,

                          Counterclaim Plaintiffs,

                 -against-

MICHAEL DARDASHTIAN,

                          Counterclaim Defendant.

--------------------------------------------------------------X

        WHEREAS, the Plaintiffs, Michael Dardashtian (“Michael Dardashtian”), Cooper Square

Ventures, LLC a/k/a Cooper Square, LLC (“CSV”), NDAP, LLC (“NDAP”) and ChannelReply

(“ChannelReply”) (CSV, NDAP and ChannelReply are collectively referred to herein as the

“Plaintiff Companies”), and the Defendants, David Gitman (“David Gitman”), Accel Commerce,

LLC (“Accel”), Dalva Ventures, LLC (“Dalva”) and Channel Reply Inc. (“CR Inc”) (Accel, Dalva
      Case 1:17-cv-04327-LLS-RWL Document 143 Filed 05/29/20 Page 2 of 4



and CR Inc. are collectively referred to “Defendant Companies”) by and through their undersigned

counsel, hereby stipulate and agree as follows:

   1. On May 1, 2020, Plaintiff CSV issued and otherwise served a Notice of Redemption

       (“Redemption Notice”) to David Gitman to his last known address seeking to redeem all

       of David Gitman’s right, title and membership interests in CSV, ChannelReply, NDAP and

       CSV’s wholly-owned company, Plumburs, LLC (“Plumburs”), pursuant to Article 11.5 of

       the CSV Operating Agreement.

   2. On May 2, 2020, Plaintiff CSV served by forwarding the Redemption Notice to David

       Gitman’s new and current address located at 2139 Bluff Oak Drive, Cary, North Carolina

       27519.

   3. The Redemption Notice was received by David Gitman at his current address on May 4,

       2020.

   4. Pursuant to Article 11.5(f) of the CSV Operating Agreement, the Redemption Closing

       Date “shall be on a date and at the time specified by Management in the Redemption Notice

       but not later than the 30th day following the date the Redemption Notice is given.”

       (“Redemption Closing Date”).

   5. The Redemption Notice set forth a Redemption Closing Date of June 1, 2020, and

       scheduled the Redemption Closing to take place at the law office of Guaglardi & Meliti,

       LLP at 365 West Passaic Street, Suite 130, Rochelle Park, New Jersey 07662.

   6. On May 6, 2020, David Gitman issued a “Rejection of Notice of Redemption” to the

       Plaintiff CSV, including the Plaintiff Companies.
  Case 1:17-cv-04327-LLS-RWL Document 143 Filed 05/29/20 Page 3 of 4



7. On May 22, 2020, Plaintiff CSV, including Plaintiff Companies, responded to Mr.

   Gitman’s Rejection of “Notice of Redemption,” confirm the Redemption Closing Date

   would continue on June 1, 2020 as scheduled.

8. On May 28, 2020, a teleconference was held before the Honorable Robert W.

   Lehrburger, U.S.M.J., and counsel for the Parties to discuss the Redemption Notice and

   the pending Redemption Closing Date scheduled for June 1, 2020, at which time it was

   agreed by and among the Parties, through counsel, that the Redemption Closing Date would

   be postponed, by consent of counsels, without prejudice to Plaintiffs’ rights, to a later date

   to be set by the Court to permit Plaintiff, CSV, including Plaintiff Companies, to seek

   permission to file a Motion by which the Plaintiff would seek the following relief: (a)

   Summary Judgment in favor of Plaintiffs and against Defendants; (b) the Court’s Approval

   of the Redemption; (c) an Order of the Court compelling David Gitman to comply with the

   Redemption and with the Redemption Closing; and (d) permitting Plaintiffs to take such

   other actions pursuant to Article 11.5 of the CSV Operating Agreement to effectuate the

   Redemption and the Redemption Closing.

9. Pursuant to the Plaintiffs and Defendants’ agreement, the Redemption Closing Date

   scheduled for June 1, 2020 is hereby postponed to a later date to be set by the Court, subject

   to the pending disposition of Plaintiffs’ Motions contemplated above, and the Parties’

   rights shall not be prejudiced or waived in any way by the postponement of the Redemption

   Closing Date.

10. This Stipulation may be signed electronically by counsel for the Parties, and the pdf

   counterparts may be exchanged electronically with each pdf being considered an original.
      Case 1:17-cv-04327-LLS-RWL Document 143 Filed 05/29/20 Page 4 of 4



   11. The Parties hereby agree that this Stipulation may be filed by either counsel with the Court

       via ECF.


Dated: May 29, 2020


Attorneys for Plaintiffs                            Attorneys for Defendants

/s/ Barry S. Guaglardi__________                    _/s/Sang J. Sim_____________
Barry S. Guaglardi, Esq.                            Sang J. Sim, Esq.




                           5/29/2020
